Exhibit 10.3

INPHI CORPORATION

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

This Severance and Change of Control Agreement (this “Agreement”) is made and
entered into effective as of February 1, 2012 (the “Effective Date”), by and
between Ford Tamer (“Executive”) and Inphi Corporation, a Delaware corporation
(the “Company”). Certain capitalized terms used in this Agreement are defined in
Section 1 below.

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of a Change of Control. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to Executive
and can cause Executive to consider alternative employment opportunities.

B. The Board believes that it is in the best interests of the Company and its
shareholders to provide Executive with an incentive to continue his employment
and to maximize the value of the Company upon a Change of Control for the
benefit of its shareholders.

C. In recognition of Executive’s service with the Company during which time
Executive’s leadership has been fundamental to the Company’s development and in
order to provide Executive with enhanced financial security and sufficient
encouragement to remain with the Company notwithstanding the possibility of a
Change of Control, the Board believes that it is imperative to provide Executive
with certain severance and other benefits upon Executive’s termination of
employment in connection with a Change of Control.

D. The Board also believes it is in the best interests of the Company and its
shareholders to provide Executive with severance upon involuntary termination
other than in connection with a Change of Control.

AGREEMENT

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) commission of a felony, an act involving moral
turpitude, or an act constituting common law fraud, and which has a



--------------------------------------------------------------------------------

material adverse effect on the business or affairs of the Company or its
affiliates or stockholders; (ii) intentional or willful misconduct or refusal to
follow the lawful instructions of the Board that is not cured within thirty
(30) days following written notice from the Board; or (iii) intentional breach
of Company confidential information obligations which has an adverse effect on
the Company or its affiliates or stockholders. For these purposes, no act or
failure to act shall be considered “intentional or willful” unless it is done,
or omitted to be done, in bad faith without a reasonable belief that the action
or omission is in the best interests of the Company.

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

(i) the approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company or the closing of a sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition to a subsidiary of the Company or to an entity,
the voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such sale or disposition;

(ii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
directly or indirectly (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date hereof
or (B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those directors whose election or nomination was
not in connection with any transactions described in subsections (i), (ii) or
(iii), or in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.

Notwithstanding the foregoing, the term “Change of Control” shall not be deemed
to have occurred if the Company files for bankruptcy protection, or if a
petition for involuntary relief is filed against the Company.

 

2



--------------------------------------------------------------------------------

(c) Involuntary Termination. “Involuntary Termination” shall mean:

(i) without Executive’s express written consent, a material reduction in
Executive’s title, authority, duties or responsibilities or a material reduction
in the title, authority, duties, or responsibilities of the supervisor to whom
the service provider is required to report; provided, however, that following a
Change of Control, the conditions of this clause (i) shall be deemed to be
satisfied if Executive does not report directly to the Chief Executive Officer
of the successor to the Company, and Executive terminates employment not less
than four (4) months following the Change of Control;

(ii) without Executive’s express written consent, a reduction by the Company of
Executive’s base compensation of more than ten percent (10%), unless such
reduction in base compensation is part of a general reduction in compensation
applicable to senior executives of the Company;

(iii) without Executive’s express written consent, the relocation of Executive’s
principal place of employment to a facility or a location more than fifty
(50) miles from its then current location;

(iv) any termination of Executive by the Company which is not effected for
Cause; or

(v) the failure of the Company to obtain the assumption of this Agreement or any
other agreement between the Company and Executive by any successors contemplated
in Section 7 below.

A termination shall not be considered an “Involuntary Termination” unless
Executive provides notice to the Company of the existence of the condition
described in subsections (i), (ii), (iii) or (v) above within ninety (90) days
of the initial existence of such condition, the Company fails to remedy the
condition within thirty (30) days following the receipt of such notice, and
Executive terminates employment within one-hundred eighty (180) days following
the initial existence of such condition. A termination due to death or
disability shall not be considered an Involuntary Termination.

(d) Termination Date. “Termination Date” shall mean Executive’s “separation from
service” within the meaning of that term under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied.

3. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.

 

3



--------------------------------------------------------------------------------

4. Severance Benefits.

(a) Involuntary Termination in Connection with a Change of Control. If
Executive’s employment with the Company terminates as a result of an Involuntary
Termination on or at any time within twelve months (12) months after a Change of
Control, or within three (3) months prior to a Change of Control, and Executive
signs and does not revoke a standard release of claims with the Company in a
form acceptable to the Company (the “Release”) within fifty (50) days following
the later of the Change of Control or the Termination Date (or such shorter
period as the Company may require), then Executive shall be entitled to the
following severance benefits:

(i) 200% of the sum of Executive’s annual base salary (as in effect prior to any
reduction that constitutes a basis for Involuntary Termination pursuant to this
Agreement) plus annual target bonus as in effect on the Termination Date,
payable in a lump sum on the date on which the Release becomes irrevocable
(provided, however, that if any portion of such amount is subject to
Section 409A of the Code as nonqualified deferred compensation, then payment
shall be made on the sixtieth (60th) day following the later of the Termination
Date or the Change of Control, subject to Section 6 below);

(ii) any earned but unpaid annual bonus for any annual bonus period which had
ended prior to the Termination Date, which amount shall be paid at such time as
annual bonuses are paid to other senior executives of the Company;

(iii) acceleration of the vesting and exercisability of 100% of Executive’s
options, stock appreciation rights, restricted shares and stock units with
respect to the Company or its successor, or the parent of either, to the extent
outstanding on the Termination Date, or of any deferred compensation into which
such stock options, stock appreciation rights, restricted shares or stock units
were converted upon the Change of Control (“Equity Awards”); provided, however,
that if the definitive agreement pursuant to which the Change of Control is
consummated is entered into within twelve (12) months following the date that
Executive commences employment with the Company, then vesting and exercisability
of each Equity Award shall be accelerated only to the extent necessary to ensure
that each such Equity Award is vested and exercisable with respect to not less
than 50% of the total number of shares subject to the Equity Award; and provided
further, however, that notwithstanding any contrary term of the Equity Award
agreement, if Executive is entitled to accelerated vesting as a result of an
Involuntary Termination within three (3) months prior to a Change of Control:
(x) the portion of the Equity Award subject to such accelerated vesting shall
not be forfeited or terminated upon the Termination Date pending the Change of
Control, (x) the accelerated vesting shall be deemed to take place immediately
prior to the effective date of the Change of Control, and (y) the period within
which the Equity Award may be exercised following the Termination Date, if
applicable, will expire no less than one (1) month following the effective date
of the Change in Control (but no later than the expiration of the term of the
Equity Award); and

 

4



--------------------------------------------------------------------------------

(iv) if Executive so elects and pays to continue health insurance under
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or
corresponding provision of state law (“COBRA”), then beginning in the month
following the Termination Date (or if later, the date the Release becomes
irrevocable, with a catch-up payment for reimbursements deferred pending the
irrevocability of the Release), Executive will be reimbursed on a monthly basis
in an amount equal to the monthly amount the Company was paying as the
employer-portion of premium contributions for health coverage for Executive and
Executive’s eligible dependents immediately before the Termination Date, until
the earlier of: (i) the end of the 24-month period following Termination Date or
(ii) the date Executive or Executive’s eligible dependents lose eligibility for
COBRA continuation coverage. The period of such employer-reimbursed COBRA
continuation coverage shall be considered part of Executive’s (and Executive’s
eligible dependents’) COBRA coverage entitlement period. Executive will be
solely responsible for timely electing such continuation coverage for Executive
and Executive’s eligible dependents. Any increase in the premium contribution
and/or in the number of covered dependents by Executive during the period that
Executive continues in the Company’s health insurance benefit plans or receives
company-paid reimbursement of COBRA premiums will be at Executive’s own expense.

(b) Termination Apart from a Change of Control. If Executive’s employment with
the Company terminates as a result of an Involuntary Termination more than three
(3) months prior to, or more than twelve (12) months after, a Change of Control,
and Executive signs and does not revoke a Release within fifty (50) days
following the Termination Date (or such shorter period as the Company may
require), then Executive shall be entitled to the following severance benefits:

(i) 100% of the Executive’s annual base salary (as in effect prior to any
reduction that constitutes a basis for Involuntary Termination pursuant to this
Agreement), payable in three equal monthly installments on each one-month
anniversary of the Termination Date, with the first installment deferred until
the date on which the Release becomes irrevocable, if later (provided, however,
that if any portion of such amount is subject to Section 409A of the Code as
nonqualified deferred compensation, then such payment shall be made on the
sixtieth (60th) day following the Termination Date), subject to Section 6 below,
and the last installment payable no later than 2-1/2 months after the end of the
year in which the Termination Date occurs; and provided further, however, that
payment of each installment shall be subject to Executive’s availability to
provide reasonable transition assistance to the Company;

(ii) any earned but unpaid annual bonus for any annual bonus period which had
ended prior to the Termination Date, which amount shall be paid at such time as
annual bonuses are paid to other senior executives of the Company;

 

5



--------------------------------------------------------------------------------

(iii) acceleration of the vesting and exercisability of Executive’s Equity
Awards as follows:

(1) if Executive’s Involuntary Termination occurs before the one year
anniversary of Executive commencing employment with the Company, then the
unvested Equity Awards shall be accelerated with respect to any unvested shares
subject to the Equity Award that would have vested as of the Termination Date if
the Equity Award had been subject to monthly vesting (i.e. any vesting “cliff”
applicable to the Equity Awards during such first twelve months shall be waived
and monthly vesting will be applied through the Termination Date to all Equity
Awards).

(2) if Executive’s Involuntary Termination occurs after the one year anniversary
of Executive commencing employment with the Company, then the unvested Equity
Awards shall be accelerated with respect to 25% of Executive’s then unvested
Equity Awards; and

(iv) if Executive so elects and pays to continue health insurance under COBRA,
then starting the next calendar month after the Termination Date (or if later,
the date the Release becomes irrevocable, with a catch-up payment for
reimbursements deferred pending the irrevocability of the Release), Executive
will be reimbursed on a monthly basis in an amount equal to the monthly amount
the Company was paying as the employer-portion of premium contributions for
health coverage for Executive and Executive’s eligible dependents immediately
before the Termination Date, until the earlier of: (i) the end of the 12-month
period following Termination Date or (ii) the date Executive or Executive’s
eligible dependents lose eligibility for COBRA continuation coverage. The period
of such employer-reimbursed COBRA continuation coverage shall be considered part
of Executive’s (and Executive’s eligible dependents’) COBRA coverage entitlement
period. Executive will be solely responsible for timely electing such
continuation coverage for Executive and Executive’s eligible dependents. Any
increase in the premium contribution and/or in the number of covered dependents
by Executive during the period that Executive continues in the Company’s health
insurance benefit plans or receives company-paid reimbursement of COBRA premiums
will be at Executive’s own expense.

(c) Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Executive’s termination of employment: (i) the Company shall pay
Executive any unpaid wages due for periods prior to the Termination Date;
(ii) the Company shall pay Executive all of Executive’s accrued and unused
vacation through the Termination Date; and (iii) following submission of proper
expense reports by Executive, the Company shall reimburse Executive for all
expenses reasonably and necessarily incurred by Executive in connection with the
business of the Company prior to the Termination Date. These payments shall be
made promptly upon termination and within the period of time mandated by law.

 

6



--------------------------------------------------------------------------------

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either:

(a) delivered in full or

(b) delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 5. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5. In the event
that a reduction is required, the reduction shall be applied first to any
benefits that are not subject to Section 409A of the Code, and then shall be
applied to benefits (if any) that are subject to Section 409A of the Code, with
the benefits payable latest in time subject to reduction first.

6. Section 409A; Delayed Commencement of Benefits. Notwithstanding any provision
to the contrary in this Agreement, no cash severance and no Company-paid health
care coverage to which Executive otherwise becomes entitled under this Agreement
shall be made or provided to Executive prior to the earlier of (i) the
expiration of the six (6)-month period measured from the Termination Date or
(ii) the date of Executive’s death, if Executive is deemed on the Termination
Date to be a “specified employee” within the meaning of that term under Code
Section 409A and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section 6 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Executive shall be entitled to interest on the deferred benefits and payments
for the period the commencement of those benefits and payments is delayed by
reason of Code Section 409A(a)(2), with such interest to accrue at the prime
rate in effect from time to time during that period and to be paid in a lump sum
upon the expiration of the deferral period. Each installment payment under
Section 4 shall be considered a separate payment for purposes of Code
Section 409A.

 

7



--------------------------------------------------------------------------------

7. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

(b) Executive’s Successors. Without the written consent of the Company,
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

8. Notices.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive as a result of an Involuntary Termination shall be communicated by a
notice of termination to the other party hereto given in accordance with this
Section 8. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the Termination Date (which shall be not more than
thirty (30) days after the giving of such notice). The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his
rights hereunder, subject to the requirements of Section 1(c).

 

8



--------------------------------------------------------------------------------

9. Arbitration.

Any controversy involving the construction or application of any terms,
covenants or conditions of this Agreement, or any claims arising out of any
alleged breach of this Agreement, will be governed by the rules of the American
Arbitration Association and submitted to and settled by final and binding
arbitration in Santa Clara County, California, except that any alleged breach of
Executive’s confidential information obligations shall not be submitted to
arbitration and instead the Company may seek all legal and equitable remedies,
including without limitation, injunctive relief.

10. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Integration. This Agreement represents the entire agreement and
understanding between the parties with respect to the subject matter hereof.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

* * *

[Remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:     INPHI CORPORATION     By:  

/s/ John Edmunds

    Name:   John Edmunds     Title:   CFO & Secretary EXECUTIVE:          

/s/ Ford Tamer

    Signature    

 

Ford Tamer